 

EXHIBIT 10.4

 



 

CANCELLATION OF STOCK AGREEMENT

 

This Cancellation of Stock Agreement (the “Agreement”) is entered as of December
31, 2019, by and between Digital Development Partners, Inc., a Nevada
corporation (the “Company”), and EFT Digitech, Inc. (“Shareholder”).

 

WHEREAS, Shareholder is the majority shareholder of the Company; and

 

WHEREAS, in conjunction with the Company’s acquisition of Black Bird Potentials
Inc. (“Black Bird”), Shareholder has agreed to cancel certain shares of Company
common stock owned by it, subject to the terms and conditions contained in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.       Tender of Shares for Cancellation. For $10.00 and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
Shareholder hereby tenders for cancellation 79,265,000 shares of the $.00001 par
value common stock of the Company.

 

In further consideration of, and in exchange therefor, the Company agrees that
it shall devote its efforts to the development of the business plan of Black
Bird, once acquired.

 

2.       Representations.

 

A.       Of the Company.

 

(1)       Authorization. The execution and performance of this Agreement by the
Company has been duly authorized by the Board of Directors of the Company.

 

(2)       No Violation. The performance by the Company of this Agreement will
not violate any applicable court decree, law or regulation, nor will it violate
any provisions of the organizational documents of the Company or any contractual
obligation by which the Company may be bound.

 

B.       Of Shareholder.

 

(1)       Authorization. The execution and performance of this Agreement by
Shareholder has been duly authorized by the governing body of Shareholder.

 

(2)       No Violation. The performance by Shareholder of this Agreement will
not violate any applicable court decree, law or regulation, nor will it violate
any provisions of the organizational documents of Shareholder or any contractual
obligation by which Shareholder may be bound.

 



 

 

 

3.       Entire Agreement. This Agreement embodies the entire agreement between
the Company and Shareholder and supersedes any prior agreements, whether written
or oral, with respect to the subject matter thereof.

 

4.       Successors. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties to this Agreement and each of their respective
successors and assigns.

 

5.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon and all of which together shall constitute
one instrument.

 

6.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada.

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

THE COMPANY:   SHAREHOLDER:           DIGITAL DEVELOPMENT PARTNERS, INC.   EFT
DIGITECH, INC.           By:   /s/ JACK JIE QIN   By:   /s/ JACK JIE QIN   Jack
Jie Qin     Jack Jie Qin   President     President

 



 

